United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1572
                                   ___________

United States of America,              *
                                       *
                  Appellee,            *
                                       * Appeal from the United States
     v.                                * District Court for the Western
                                       * District of Missouri.
Michael R. Curiale, Jr., also known    *
as Mechanic Mike,                      *      [PUBLISHED]
                                       *
                  Appellant.           *
                                  ___________

                             Submitted: November 15, 2004
                                Filed: November 23, 2004
                                 ___________

Before WOLLMAN, HEANEY, and FAGG, Circuit Judges.
                         ___________

PER CURIAM.

       The Government charged Michael R. Curiale with conspiracy to manufacture
to methamphetamine. On the day of Curiale’s guilty plea hearing, the Government
filed an information under 21 U.S.C. § 851 notifying Curiale that the Government
would show he had been convicted of selling a controlled substance in case number
CR96-0075 on August 13, 1997 in Jackson County, Missouri. The information stated
this showing would subject Curiale to an enhanced statutory minimum of ten years
in prison under 21 U.S.C. § 841(b). Later, before accepting Curiale’s guilty plea, the
district court* informed Curiale that based on his earlier conviction, the range of
punishment was enhanced to at least ten years in prison. Curiale acknowledged the
minimum sentence. Government counsel also read from the written plea agreement
that the parties agreed Curiale had an earlier conviction subjecting him to a statutory
minimum sentence of imprisonment for ten years. Likewise, Curiale’s presentence
report (PSR) noted the statutory minimum sentence for Curiale’s offense was ten
years in prison.

       The Government later learned that Curiale’s earlier conviction was for
possession rather than sale of illegal drugs. Although the conviction on the case
number originally was for the sale of a controlled substance, the conviction was set
aside more than a year later and replaced by a conviction under the same case number
for possession of a controlled substance. After discovering the mistake, the
Government amended the information to reflect that Curiale’s earlier conviction in
case number CR96-0075 on August 13, 1997, was for possession of a controlled
substance, not sale of a controlled substance.

      Curiale moved to quash the amended information, but did not ask to withdraw
his guilty plea or challenge the validity of the earlier conviction. Finding the
Government’s notice of the earlier conviction was timely and the inaccuracy was
simply a clerical error that could be corrected, the district court denied the motion and
sentenced Curiale to imprisonment for ten years.

      Curiale appeals arguing the district court should not have imposed the
enhanced sentence under § 841(b) because the Government did not strictly comply
with § 851(a). To obtain a sentencing enhancement based on a defendant’s earlier
conviction, the Government must comply with the notice requirements of 21 U.S.C.


      *
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.

                                          -2-
§ 851(a). United States v. Stallings, 301 F.3d 919, 920 (8th Cir. 2002); Perez v.
United States, 249 F.3d 1261, 1264 (11th Cir. 2001). According to § 851(a),
      No person who stands convicted of an offense under this part shall be
      sentenced to increased punishment by reason of one or more prior
      convictions, unless before trial, or before entry of a plea of guilty, the
      United States attorney files an information with the court (and serves a
      copy of such information on the person or counsel for the person) stating
      in writing the previous convictions to be relied upon. . . . Clerical
      mistakes in the information may be amended at any time prior to the
      pronouncement of sentence.

The statute aims to give the defendant notice to comply with due process. United
States v. Weaver, 267 F.3d 231, 247 (3d Cir. 2001). The information must give the
defendant reasonable notice of the Government’s intent to rely on a particular
conviction and a meaningful opportunity to be heard. Perez v. United States, 249
F.3d 1261, 1266 (11th Cir. 2001); United States v. King, 127 F.3d 483, 489 (6th Cir.
1997). An information complies with the requirements of § 851(a) even if it contains
an error in its contents as long as the information serves to convey the Government’s
intent to seek an enhancement based on a particular earlier conviction. Perez, 249
F.3d at 1265. In applying the statute’s requirements, courts are careful not to elevate
form over substance. Weaver, 267 F.3d at 247; King, 127 F.3d at 489. Further, under
the plain language of § 851(a), clerical mistakes in the information may be corrected
by amendment before sentencing. The statute does not define the term “clerical
error,” but the Third Circuit has held an information’s listing of an earlier crime as
involuntary rather than voluntary manslaughter is a clerical mistake capable of
correction under § 851(a)(1). Weaver, 267 F.3d at 248.

       Here, the Government filed its information before Curiale’s guilty plea
notifying him that the Government intended to use his drug conviction from August
13, 1997 in case number CR96-0075. The information, plea negotiations, plea
proceedings, and written plea agreement all put Curiale on notice that the
Government intended to seek a sentencing enhancement. Thus, Curiale pleaded

                                         -3-
guilty “with full knowledge of the consequences” of his guilty plea. Stallings, 301
F.3d at 920. More than six months before sentencing, the Government filed an
amended notice correcting the offense of conviction from sale to possession of a
controlled substance. The county of origin, date of conviction, and case number
remained the same.

       Under the circumstances, we agree with the district court that the Government’s
error in listing Curiale’s earlier crime as being for sale rather than possession of
illegal drugs was a clerical mistake capable of correction by amendment under §
851(a)(1). See Weaver, 267 F.3d at 248; see also Perez, 249 F.3d at 1267
(information’s mistake on year of earlier conviction was clerical mistake that could
be corrected by amendment under § 851(a)(1)); King, 127 F.3d at 489 (same). The
Government complied with § 841(a)(1)’s requirements regarding the amendment of
clerical mistakes.

      We thus affirm Curiale’s sentence.
                     ______________________________




                                         -4-